Case 1:19-cr-20450-RNS Document 40-1 Entered on FLSD Docket 03/14/2021 Page 1 of 3




                               EXHIBIT 1
Case
Case 1:19-cr-20450-RNS
     1:12-cr-20663-WJZ Document
                       Document 40-1 Entered on
                                259 Entered  on FLSD
                                                FLSD Docket
                                                     Docket 10/31/2018
                                                            03/14/2021 Page
                                                                       Page 12 of
                                                                               of 23


                        UN ITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                          CASE NO . 12-20663-CR-ZLOCH



  UNITED STATES OF AMERICA ,

              Plaintiff,
  VS .                                                O R D E R

  JORGE DE MORALES SANTE,

              Defendant .
                                      /
         THIS MATTER is before the Court upon the Supp lemental Report
  And    Recommendation     (DE   241) filed herein        by   United   States
  Magistrate Judge Patrick M. Hunt.           The Court has conducted a ;A
  novo rev iew of the entire record herein and is otherwise fully
  advised in the prem ises .
         By the instant Motion To Dismiss Indictment Based On Deficient
  Subject Matter Jurisdiction Of The United States (DE 217),
  Defendant Jorge de Morales Sante (hereinafter ''Defendant'') moves
  the Court to dismiss the indictment based on lack of subject matter
  jurisdiction, without first submitting himself to the Court's
  jurisdiction. Defendant is in extradition proceedings in Spain.
  Thus , Magistrate Judge Hunt recommends in his Supp lemental Report
  And Recommendation (DE 241) that the Court apply the fugitive
  disentitlement doctrine to deny the instant Motion (DE 217) without
  prejudice and with leave to refile once Defendant is properly
  within the jurisdiction of this Court. In United States v.
  Shalhoub , the Eleventh Circuit held that it had no interlocutory
  jurisdiction to consider a defendant's appeal of the district
  court 's denial of a motion for special appearance to seek dism issal
  of an indictment when a defendant was a fugitive .            855 F .3d 1255,
  1262 (11th Cir. 2017). In that case, the court also concluded that
  defendant was not entitled to a writ of mandamus because even
  though he was residing outside of the United States and argued that
Case
Case 1:19-cr-20450-RNS
     1:12-cr-20663-WJZ Document
                       Document 40-1 Entered on
                                259 Entered  on FLSD
                                                FLSD Docket
                                                     Docket 10/31/2018
                                                            03/14/2021 Page
                                                                       Page 23 of
                                                                               of 23


  he was not obligated to return , ''That he does not want to submit
  himself to the jurisdiction of the federal courts does not make the
  legal remedies available to challenge his indictment inadequate .''
  Id . at 1263 .     Here , Defendant will have an adequate remedy to
  request dism issal of the indictment if he is extradited from Spain
  and appears before the Court . If Defendant is not extradited from
  Spain , the Court can consider that issue in the event that it
  actually    occurs .     The Court     adopts Magistrate Judge         Hunt 's
  reasoning and conclusions .
        Accordingly , after due consideration , it is
        ORDERED ANn ADJUDGED as follows :
        1. Defendant's Objections To The United States Magistrate
  Judge's supplemental Report And Recommendations (DE 242) be and the
  same are hereby OVERRULED ;
        2. The Supplemental Report And Recommendation (DE 241) filed
  herein by United States Magistrate Judge Patrick M . Hunt be and the
  same is hereby approved , adopted , and ratified by the Court ; and
             Defendant Motion To Dismiss Indictment Based On Deficient
  Subject Matter Jurisdiction Of The United States (DE 217) be and
  the same is hereby DENIED without prejudice and with leave to
  refile once Defendant is properly within the jurisdiction of the
  Court .

  countD
       y,
        ONE
          Flor
            ANiDda,
                  ORDE
                    thisD in/-c- dmbers
                      RE          ay of oat Fort Lauderdale,
                                         ctober, 2018.                  Broward




                                      W ILLIAM J . ZLOCH
                                      Sr . United States District Judge

  Copies furnished :
  The Honorable Patrick M . Hunt
  United States Magistrate Judge
  All Counsel of Record


                                         2
